DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 29 September 2021 has been entered.
Specification
The disclosure is objected to because of the following informalities:
Reference character “36” has been used to designate both a “connecting link” and a “connecting unit” (Par. 0022)
“beapplied” (Par. 0024). Examiner suggests, “be applied”
Reference character “23” has been used to designate both a “unit” and a “motor” (Par. 0024)
Reference character “24” has been used to designate both a “unit” and a “gearbox” (Par. 0024)
Appropriate correction is required.
Claim Objections
Claims 1, 8, 16, 17, and 20 are objected to because of the following informalities:
Claim 1 - 
“cutting the shaped wire as needed” (Line 19). Examiner suggests, “cutting the shaped wire”
Claim 8 - 
“moving the movable unit when needed” (line 2). Examiner suggests, “moving the movable unit”
Claim 16 - 
Examiner suggests, “wherein the controller is adapted to be connected to a computing device” (See Par. 0028 of Specification)
Claim 17 - 
Examiner suggests, “wherein a program to control the operation of the system is adapted to be transferred to the controller from the computing device”
Claim 20 - 
“clockwise direction and counterclockwise directions” (lines 2-3). Examiner suggests, “clockwise and counterclockwise directions”
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“cutting mechanism for cutting” (Claim 1, line 19)
“straightening mechanism” (Claim 1, line 3)
“clamping mechanism” (Claim 1, line 14)
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  The term “cutting mechanism for cutting” has been interpreted to include all of the limitation of Claim 12. The term “straightening mechanism” has been interpreted to include a roller straightening mechanism. The term “clamping mechanism” has been interpreted to include the limitations of Claim 7.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting 
This application includes one or more claim limitations that use the word “means,” “step,” or other nonce term but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are:
“railing mechanism” (Claim 1, line 8)
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12, 14, 16-18, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the cutting arm" in line 26 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Regarding Claim 14, the claim depends from a canceled claim.  Therefore, proper dependency has not been established. For purpose of examination, Claim 14 will be interpreted as depending from Claim 12.
Claim 20 recites the limitation "the bending mechanism" in line 1 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 7-12, 14, 16-18, and 20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanamori (U.S. 6,237,380) in view of Speck (U.S. 2007/0234775) and Muntwyler (U.S. 3,237,829).
Regarding Claim 1, Kanamori discloses a base support (See bottom of Fig. 3);
a first articulated robotic arm (Robot: Figs. 1-3, #26) and a second articulated robotic arm (Robot: Figs. 1-3, #28), the first articulated robotic arm having a same size and same shape as the second articulated robotic arm (The joint type robots are the same in structure: Col 4, L18-19), each of the first and the second robotic arms including a plurality of pivotable links (See Figs. 1-3);
a first railing mechanism (Track: Fig. 2, #6) and a second railing mechanism (Track: Fig. 2, #8), the first railing mechanism being parallel to the second railing mechanism (See Figs. 2-3), each of the first and the second railing mechanisms being positioned on one longitudinal side of the base support (See Fig. 3), the first railing mechanism being connected to the first articulated robotic arm (See Figs. 2-3), and the second railing mechanism being connected to the second articulated robotic arm for enabling linear movement of the first and the second articulated robotic arms (See Figs. 2-3);
a clamping mechanism attached to one of the plurality of pivotable links for holding the input wire in place (Bending die: Fig. 4, #48 & Pressure die: Fig. 4, #56);
a rotational bending unit for shaping the input wire (Clamping die: Fig. 4, #54), the rotational bending unit being located adjacent to the clamping mechanism and being attached to the one of the plurality of pivotable links to which the clamping mechanism is also attached for shaping the input wire (See Figs. 1-5); and
a controller for controlling the operation of the system (See Fig. 6), wherein: each of the first and the second robotic arms is movable in a longitudinal linear direction along the base support and each robotic arm has a predetermined degree of freedom of movement (See Figs. 1-3).
While Kanamori discloses a base (see bottom of Fig. 3), Kanamori does not disclose a base support which includes a straightening mechanism positioned on one end of the base support for receiving and straightening an input wire. However, Speck teaches a wire bending apparatus including bending stations (20, 22) and a base support (See bottom of Fig. 1) and further including a straightening 
Further, Kanamori does not disclose a cutting mechanism for cutting the shaped wire as needed on the base support and a top surface of the base support includes a clearance location through which the cutting arm can move in an upward or downward direction. However, Muntwyler teaches a cutting unit for wire (Fig. 2) located on a base support (Table: Fig. 2, #41), wherein a top surface of the base support includes a clearance location (See Fig. 2) through which the cutting arm (Yoke & Lower end: Fig. 2, #60,63) can move in an upward or downward direction (See Fig. 2) in order to cut the wire of Kanamori into customized lengths and create different sizes of products. Examiner notes that the flying cutter of Muntwyler would further increase the efficiency of Kanamori or Kanamori in view of Speck by allowing the wire to be cut while the robot moves.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a cutting mechanism for cutting the shaped wire of Kanamori of Kanamori in view of Speck  ) in order to cut the wire into customized lengths and create different sizes of products.
Regarding Claim 2, the combination of Kanamori, Speck, and Muntwyler teach all elements of the claimed invention as stated above. Kanamori further discloses wherein the plurality of pivotable links include three pivotable links (See Fig. 3).
Regarding Claim 3, the combination of Kanamori, Speck, and Muntwyler teach all elements of the claimed invention as stated above. Kanamori further discloses wherein the three pivotable links include an effector link (See Fig. 3).
Regarding Claim 4, the combination of Kanamori, Speck, and Muntwyler teach all elements of the claimed invention as stated above. Kanamori further discloses wherein the clamping mechanism is located on the effector link (See Figs. 3-5).
Regarding Claim 7, the combination of Kanamori, Speck, and Muntwyler teach all elements of the claimed invention as stated above. Kanamori further discloses wherein the clamping mechanism includes a stationary unit (Bending die: Fig. 4, #48) and a movable unit (Pressure die: Fig. 4, #56).
Regarding Claim 8, the combination of Kanamori, Speck, and Muntwyler teach all elements of the claimed invention as stated above. Kanamori is silent to how the movable unit is moved. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a known motive power source, such as a motor for moving the pressure die into position. Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that as the manipulators themselves move via motors, those same motor cause the movable unit to move while the manipulator is traveling.
Regarding Claim 9, the combination of Kanamori, Speck, and Muntwyler teach all elements of the claimed invention as stated above. The combination of Kanamori and Speck further teach wherein the clamping mechanism is configured to clamp and hold the input wire along the longitudinal axis of the system when the wire enters the system through the straightening mechanism (See Kanamori, Fig. 1).
Regarding Claim 10, the combination of Kanamori, Speck, and Muntwyler teach all elements of the claimed invention as stated above. Kanamori further discloses wherein the clamping mechanism is configured to pick up the input wire from a first designated location and drop off the shaped wire to a second designated location (See Figs 1-3. & Moreover, the bending device may be provided with a teaching delivery controller, by which the work is held by the bending mechanism of the first or second joint type robot and moved to the unloading position along a taught and stored moving path: Col 3, L16-
Regarding Claim 11, the combination of Kanamori, Speck, and Muntwyler teach all elements of the claimed invention as stated above. Kanamori further discloses two movable platforms, each attached to one longitudinal side of the base support and each carrying one of the first or the second robotic arms on one of the first or second railing mechanisms (Bases: Fig. 1, #10, 12).
Regarding Claim 12, the combination of Kanamori, Speck, and Muntwyler teach all elements of the claimed invention as stated above. Muntwyler further teaches wherein the cutting mechanism comprises: a cutting die for holding the input wire (Cutoff guide or bushing: Fig. 2, #55); a cutting arm for cutting the input wire (Knife: Fig. 2, #71); and a motor for controlling the movement of the cutting arm (Motor: Fig. 2, #120).
Regarding Claim 14, the combination of Kanamori, Speck, and Muntwyler teach all elements of the claimed invention as stated above. Muntwyler further teaches a shaft connected on one side to the motor (See Fig. 2. Examiner notes that the output of the motor (123) would include a shaft which holds the sheave (121)) and on the other side to a flywheel (Flywheel: Fig. 2, #123. Examiner notes that the sheave end of the shaft is indirectly connected to the flywheel), the flywheel being attached to the cutting arm (See Fig. 2).
Regarding Claim 16, the combination of Kanamori, Speck, and Muntwyler teach all elements of the claimed invention as stated above. Kanamori further discloses wherein the system is adapted to be connected to a computing device (The bending device 100 is operated and controlled by a controller or host computer: Col 4, L50-51).
Regarding Claim 17, the combination of Kanamori, Speck, and Muntwyler teach all elements of the claimed invention as stated above. Kanamori further discloses wherein a program to control the operation of the system is adapted to be transferred to a control panel from the computing device 
Regarding Claim 18, the combination of Kanamori, Speck, and Muntwyler teach all elements of the claimed invention as stated above. Kanamori further discloses wherein the program controls an operation of at least one of the two articulated robotic arms, the clamping mechanism, the bending unit, and the cutting mechanism (Signals are transmitted to the CPU 120 via the input/output circuitry 126 from the first bending mechanism 44, the chuck mechanism 2, the first moving mechanism 22 and the first joint type robot 26. On the other hand, based on the data, signals and data in ROM 122 and RAM 124, the CPU 120 outputs drive signals for operating the first bending mechanism 44, the chuck mechanism 2, the first moving mechanism 22 and the first joint type robot 26 via the input/output circuit 126 to operate each mechanism: Col 5, L1-9).
Regarding Claim 20, the combination of Kanamori, Speck, and Muntwyler teach all elements of the claimed invention as stated above. Kanamori further discloses wherein the bending mechanism (54) is configured to shape the input wire on two sides of the clamping mechanism (48, 56. See Figs. 9A-10C. Examiner notes that moving the bending mechanism would move the wire to different sides of the clamping mechanism) and in both clockwise direction and counterclockwise directions (See Figs. 9A-10C. Examiner notes that the bending mechanism moves clockwise or counter clockwise depending on the orientation of the manipulator).
Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanamori in view of Speck, Muntwyler, and Inaba et al., hereinafter Inaba, (U.S. 4,352,620).
Regarding Claim 5, the combination of Kanamori, Speck, and Muntwyler teach all elements of the claimed invention as stated above. Kanamori does not disclose how the pivotable link are operated and therefore does not disclose a motor for applying a rotational force to a shaft connected to one of the plurality of pivotable links for pivoting the one of the plurality of pivotable links.
However, Inaba teaches an industrial robot including pivotable links (Fig. 8) and a motor (Motor: Fig. 8, #23) for applying a rotational force to a shaft (See Fig. 8 at #24) connected to one of the plurality of pivotable links for pivoting the one of the plurality of pivotable links (See Fig. 8) in order to move the robot arms. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the pivotable links of Kanamori could be powered and rotated by the motor and shaft of Inaba in order to move the robot arms.
Regarding Claim 6, the combination of Kanamori, Speck, Muntwyler, and Inaba teach all elements of the claimed invention as stated above. Inaba further teaches a plurality of pulleys (See Fig. 8, pulleys for timing belt (25). Examiner has interpreted the term “pulleys” in light of Fig. 6B of Applicant’s specification), at least one of which is connected to the one of the plurality of pivotable links, the pulleys being connected for pivoting one or more of the plurality of pivotable links (See Fig. 8 & Col. 4, L57-65).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D. SWIATOCHA whose telephone number is (571)272-7022. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached at 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY D SWIATOCHA/Primary Examiner, Art Unit 3799